Citation Nr: 1435617	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for retinopathy, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy, left wrist, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy, bilateral upper extremities (shoulders and arms), to include as secondary to service-connected diabetes mellitus.

4. Entitlement to an initial rating higher than 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for retinopathy and peripheral neuropathy of left wrist and bilateral upper extremities.  The rating decision also granted service connection for diabetes mellitus and assigned a 20 percent rating, effective February 8, 2008.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Albuquerque, New Mexico.

The Veteran and his wife testified before the undersigned at a Board hearing in November 2012.  A transcript of the hearing has been reviewed and associated with the claims file.  

The issue of entitlement to a rating in excess of 10 percent for peripheral neuropathy, lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2012 Board Hearing Transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for peripheral neuropathy, left wrist, peripheral neuropathy, bilateral upper extremities and entitlement to an initial rating higher than 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the November 2012 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for retinopathy.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to service connection for retinopathy have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).

At the November 2012 Board hearing, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection retinopathy.  As such, the Veteran has withdrawn this claim and there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Hence, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for retinopathy is dismissed.


REMAND

At the November 2012 Board hearing, the Veteran reported that the symptoms associated with his diabetes mellitus, to include peripheral neuropathy, have worsened since his last VA examination.  The Board notes the Veteran's last examination for his service-connected diabetes mellitus was conducted in May 2008, over six years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claims of entitlement to service connection for peripheral neuropathy of the left wrist and bilateral upper extremities, the May 2008 VA examiner determined that the conditions were not complications of diabetes and were not worsened or increased by the claimant's service-connected diabetes mellitus.  In support of his opinion, he determined that the conditions did not exhibit the clinical characteristics typical for diabetic neuropathy.  However, at the November 2012 Board hearing, the Veteran asserted that his peripheral neuropathy had worsened, which may indicate aggravation of the conditions by his service-connected diabetes mellitus.  As such, the Veteran should be afforded an additional VA examination in connection with his peripheral neuropathy claims.




Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination to evaluate the severity of the Veteran's service-connected diabetes mellitus.  The claims file must be reviewed in conjunction with the examination.  The examiner should specifically address whether the diabetes mellitus requires a regulation of activities.  

Additionally, the examiner should address whether it is at least as likely as not that peripheral neuropathy of the left wrist and bilateral upper extremities (shoulders and arms) is caused by his service-connected diabetes mellitus.  If not, the examiner should state whether it is at least as likely as not that the peripheral neuropathy has been aggravated (permanently worsened beyond its natural progression) by his service-connected diabetes mellitus.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  All opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  

The examiner is to specifically identify the characteristics of diabetic neuropathy and explain why the characteristics in the Veteran's case are not typical of diabetic neuropathy, if such is still found to be the case.

The examiner must provide a rationale for any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

2. If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


